DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
A cut line for the section view in Figure 6 has not been specified in any other figure.
A cut line for the section view in Figure 10 has not been specified in any other figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003, Line 2: “…each truck carrying two wheels on either end…” should be “…each truck carrying one wheel on either end…”;
Paragraph 0004, Line 1: Bueno actually discloses a child’s coaster…”; “purports to” should be removed.
Paragraph 0004, Line 4: Piazza actually discloses a skateboard…”; “purports to” should be removed.
Paragraph 0005, Line 1: Welsh actually discloses a platform-steerable skateboard); “purports to” should be removed.
Paragraph 0006, Line 1: Clos et al. actually discloses a skateboard…”; “purports to” should be removed.
Paragraph 0007, Line 1: “9.987,546” should be “9,987,546”;
Paragraph 0008, Line 1: Clayton actually discloses a freestyle board…”; “purports to” should be removed.
Paragraph 0009, Line 5: “stimulates” should be “simulates”;
Paragraph 0011, Line 11: “with” should be “have”;
Paragraph 0012, Line 12: “user” is referred to as “rider” in the same sentence; one of these terms should be selected used in both instances;
Paragraph 0018, Line 1: “a” should be added between “is” and “top”;
Paragraph 0035, Line 5: “preferably” should be removed; if riding platform 12 is not actually large enough to accommodate both feet then the disclosed invention is unusable;
Paragraph 0048, Line 6: remove “as” between “56” and “act”;
Paragraph 0059, Line 3: “fueld” should be “fueled”;
Paragraphs 0059 to 0064: paragraph number format changes from established convention of four digits to five digits e.g., 00059.  
Appropriate correction is required.
Claim Objections
Claims 2, 3, 4, 9, 10, are objected to because of the following informality: The word “rotatable” has been omitted from the term “rotatable steering platform”. While the context in each instance implies “rotatable steering platform” even in the absence of the word “rotatable”, the omission of “rotatable” represents imprecise language. The examiner has interpreted “steering platform” as “rotatable steering platform” in each case.
Claim 20, Part a, Line 1 is objected to because of the following informality: “is” should be “his”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 1, there is insufficient antecedent basis for the limitation "the axle" in Line 9 i.e., two different axles (“front” and “rear”) have been described earlier in the claim.
Claims 3, 4, 9, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 3, 4, 9, 11, and 16 the term “user” has not been defined or mentioned beforehand, thus representing insufficient basis for this limitation in these claims.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 5, there is insufficient antecedent basis for this the limitation "rotatable platform" in Line 2 i.e., two different platforms (“riding” and “steering”) are specified beforehand.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 19, Line 3 indicates “the steerable pair of wheels” but does not indicate whether the steerable wheels are the front or rear wheels.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Welsh (US 5,236,208 A I). Regarding Claim 1, Welsh teaches
(a), a riding board for a rider to ride upon, the riding board comprising: a riding platform for a rider to stand upon (Paragraph 3: “This invention relates in general to skateboards and more particularly involves a skateboard that…provides a stable riding platform.”);
(b), a front wheel axle including at least one front wheel (Figures 1, 2, and 6, below; Paragraph 12: “In the preferred embodiment, wheel assembly 70 generally includes wheel 72 and wheel mounting means 73 including wheel bearings 74, bearing spacer 75, axle 76, axle block 77, and wheel housing 79.”); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Welsh)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Welsh)
(c), a rear wheel axle including at least one rear wheel (Figures 1, 2, and 6, above; Paragraph 12, as indicated in (b) above);
(d), a rotatable steering platform adapted for the rider to step upon and to turn in a first rotational direction by pivoting a foot of the rider (Figure 1, above; Paragraph 3: “A steerable wheel assembly means, denoted generally as 60, attached to chassis 20 at each end 40, 45, includes a foot platform 81 for supporting a user's foot.”);
(e), gearing which turns at least one of the front wheel axle and the rear wheel axle in a second rotational direction that is opposite to the first rotational direction in response to the rider pivoting said foot, the axle being turned by the gearing defining a steerable axle (Paragraph 20: “Other steering linkage mechanisms are contemplated. For example any of several gearing systems can link foot platform 81 with wheels 72. A single foot platform could be linked to steer all of the wheels.”). It should be noted that “other steering linkage mechanisms” and “any of several gearing systems” would include meshed spur gears, as is well established in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Kay (US 6,419,248 B1 I) and Clayton (US 20150238845 A1 I). Regarding Claim 2, the combination of Welsh and Kay teaches the first claim element (hereafter (2a)) but does not teach the second and third claim elements (hereafter (2b) and (2c), respectively). Clayton teaches (2b) and (2c). 
Welsh teaches a riding platform but does not teach a bias mechanism for the rotatable steering platform. Kay teaches a bias mechanism which biases the rotatable steering platform into an upward position (Kay Figures 12 and 15, below, Reference Character 134 (“multiplicity of springs”); Kay Paragraph 8: “A second platform is rotatably attached to and spaced from the first platform. The second platform includes an upper surface for contact by the user of the vehicle.” and Kay Paragraph 11: “With respect to Fig. 12, a first platform 112 is shown. Again, multiplicity of springs 134 may or may not be employed between platform 112 and platforms 124, 126, and 128 (front, middle, and rear).”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Kay)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Kay)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh to incorporate a biasing mechanism as taught by Kay. Doing so would enable “platforms 124, 126, and 128 [to be] capable of independently listing or tilting relative to first platform 112” and thus provide enhanced “mechanism for steering and braking” as recognized by Kay (Paragraph 5).
As indicated above, the combination of Welsh and Kay teaches (2a) but does not teach (2b) or (2c). Clayton teaches
(2b), a lock which automatically locks the rotatable steering platform in a first rotational position when the rotatable steering platform is in said first rotational position and in said upward position (Clayton Paragraph 0010: “…the biasing means automatically returns the rotating block and footplate assembly to the neutral position when no turning force is applied to the footplate assembly.”; Clayton Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism for preventing the footplate assembly from rotating.” And Clayton Paragraph 0009: “…the locking mechanism includes a compressible spring protruding from the top of the footplate assembly…engaging the footplate assembly with the sport device body and preventing the footplate assembly from rotating.”); note that the instant application’s specification indicates that the “neutral or straight-ahead steering [position]…defines a ‘first rotational position’.”
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh and Kay to incorporate an automatic lock as taught by Clayton. Doing so would “provide a safety feature for the user to prevent unintentional rotation of the footplate truck assemblies when the board's wheels hit a rock, crack, or other obstacle in the pavement.” as recognized by Clayton (Paragraph 0059).
(2c), a release mechanism which unlocks the rotatable steering platform when a rider steps on the rotatable steering platform thereby moving the steering platform to a downward position, thereafter allowing the rider to turn the rotatable steering platform by pivoting the rider's rear foot (Clayton Paragraph 0061: “Alternatively…the locking and unlocking mechanism includes a compressible button 94 protruding from the top of the footplate, with a spring 96 located below the button that is in operative engagement with the rotating truck assembly. The user compresses the button…thereby unlocking the rotating footplate truck assembly.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh and Kay to incorporate a release mechanism as taught by Clayton. Doing so would “prevent [undesirable] rotation of the footplate truck assembly” as observed by Clayton (Paragraph 0061).
Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Kay (US 6,419,248 B1 I) and Clayton (US 20150238845 A1 I) and further in view of Piazza (US 4,202,559 A I). Regarding Claim 3, the combination of Welsh, Kay, and Clayton teaches the first, second, and fourth claim elements (hereafter (3a), (3b), and (3d), respectively) but does not teach the third claim element (hereafter (3c)). Piazza teaches (3c). The combination of Welsh, Kay, and Clayton teaches
(3a), the riding board of claim 2 wherein said bias mechanism defines a first bias mechanism (Figure 12, above, Reference Character 134 (“multiplicity of springs”)).
As indicated above, the combination of Welsh, Kay, and Clayton teaches (3a) but does not teach (3b) or (3d); Piazza teaches (3c). The combination of Welsh, Kay, and Clayton teaches
(3b), said lock automatically locks the rotatable steering platform in a center position when the rotatable steering platform is in its upward position and its center position (Paragraph 0010: “…the biasing means automatically returns the rotating block and footplate assembly to the neutral position when no turning force is applied to the footplate assembly.”; Clayton Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism for preventing the footplate assembly from rotating.”; and Clayton Paragraph 0009: “…the locking mechanism includes a compressible spring protruding from the top of the footplate assembly…engaging the footplate assembly with the sport device body and preventing the footplate assembly from rotating.”); note that the specification indicates that the “neutral or straight-ahead steering [position]…defines a ‘first rotational position’” and thus (3b) has been interpreted as being the same as (2b);
(3d), the lock automatically locks the rotatable steering platform in its center position (Clayton Paragraph 0010: “…the biasing means automatically returns the rotating block and footplate assembly to the neutral position when no turning force is applied to the footplate assembly.” and Clayton Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism for preventing the footplate assembly from rotating.”;
Piazza teaches
(3c), the riding board further comprises a second bias mechanism which biases the rotatable steering platform to a center position such that when a user steps off the steering platform and steers straight ahead, the first bias mechanism tends to move the rotatable steering platform to its upward position (Piazza Paragraph 6: “Thus when the skateboard rider removes his foot from the steering platform 32, the stressed spring 44 will tend to return the steering platform 32 to its normal unstressed orientation. As the steering platform 32 is connected to the front wheel assembly 20 (by the bearing 42), this will in turn cause the front wheel assembly 20 to return to its normal forward-facing orientation, assuming that the skateboard 10 is in a leap so that there is no frictional contact between the front wheel assembly 20 and the ground to resist the biasing action of the spring 44. Thus the spring 44 serves to bias the platform/front wheel assembly unit to a given orientation, generally the forward-facing orientation of the front wheel assembly 20.”); and the second bias mechanism tends to move the steering platform into its center position (Piazza Paragraph 6: Thus when the skateboard rider removes his foot from the steering platform 32, the stressed spring 44 will tend to return the steering platform 32 to its normal unstressed orientation. As the steering platform 32 is connected to the front wheel assembly 20 (by the bearing 42), this will in turn cause the front wheel assembly 20 to return to its normal forward-facing orientation, assuming that the skateboard 10 is in a leap so that there is no frictional contact between the front wheel assembly 20 and the ground to resist the biasing action of the spring 44. Thus the spring 44 serves to bias the platform/front wheel assembly unit to a given orientation, generally the forward-facing orientation of the front wheel assembly 20.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh, Kay, and Clayton to incorporate a second bias mechanism as taught by Piazza. Doing so would prevent injury to the rider as observed by Piazza (Piazza Paragraph 4: “When a skateboard is used in a jump, it is essential that, upon its return to contact with the ground, both sets of wheel assemblies be forwardly-facing in order to prevent the novice rider from being spilled.”)
Regarding Claim 4, the combination of Welsh, Kay, and Clayton teaches the first two elements of Claim 4, hereafter (4a) and (4b) (which are identical to (3a) and (3b), above) and the fourth element, hereafter (4d). The combination of Welsh, Kay, and Clayton does not teach claim element three, hereafter (4c). Piazza teaches (4c). 
The combination of Welsh, Kay, and Clayton teaches
(4a), the riding board of claim 2 wherein: said bias mechanism defines a first bias mechanism (see (3a), above).
(4b) said lock automatically locks the rotatable steering platform in a center position when the rotatable steering platform is in its upward position and its center position (see (3b), above).
(4d), the lock automatically locks the rotatable steering platform its center position, thereby returning the riding board to conventional skateboard lean-to-steer operation (Clayton Paragraph 0010: “…the biasing means automatically returns the rotating block and footplate assembly to the neutral position when no turning force is applied to the footplate assembly.”; Clayton Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism for preventing the footplate assembly from rotating.”; and Clayton Paragraph 0062: “Using a conventional wheeled truck assembly allows a user to maneuver the skateboard by leaning and steering the conventional way when the wheels are in a neutral position.”).
Piazza teaches
(4c), the riding board further compris(ing) a second bias mechanism which biases the rotatable steering platform to a center position such that when a user picks the riding board up off of a ground surface, the first bias mechanism tends to move the rotatable steering platform to its upward position (Piazza Figure 2 below (note space between Reference Characters 32 and 14); Piazza Paragraph 6: “Thus when the skateboard rider removes his foot from the steering platform 32, the stressed spring 44 will tend to return the steering platform 32 to its normal unstressed orientation. As the steering platform 32 is connected to the front wheel assembly 20 (by the bearing 42), this will in turn cause the front wheel assembly 20 to return to its normal forward-facing orientation, assuming that the skateboard 10 is in a leap so that there is no frictional contact between the front wheel assembly 20 and the ground to resist the biasing action of the spring 44. Thus the spring 44 serves to bias the platform/front wheel assembly unit to a given orientation, generally the forward-facing orientation of the front wheel assembly 20.”); and the second bias mechanism tends to move the steering platform into its center position (Piazza Paragraph 6: Thus when the skateboard rider removes his foot from the steering platform 32, the stressed spring 44 will tend to return the steering platform 32 to its normal unstressed orientation. As the steering platform 32 is connected to the front wheel assembly 20 (by the bearing 42), this will in turn cause the front wheel assembly 20 to return to its normal forward-facing orientation, assuming that the skateboard 10 is in a leap so that there is no frictional contact between the front wheel assembly 20 and the ground to resist the biasing action of the spring 44. Thus the spring 44 serves to bias the platform/front wheel assembly unit to a given orientation, generally the forward-facing orientation of the front wheel assembly 20.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Piazza)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh, Kay, and Clayton to incorporate a second bias mechanism as taught by Piazza. Doing so would prevent “frictional contact between the front wheel assembly 20 and the ground to resist the biasing action of the spring 44.” As recognized by Piazza (Paragraph 6).
Regarding Claim 9, the combination of Welsh, Kay, and Clayton teaches the first five claim elements (hereafter (9a), (9b), (9c), (9d), and (9e), respectively) and the last two claim elements (hereafter (9h) and (9i) but does not teach the sixth or seventh claim elements (hereafter (9f) and (9g), respectively. Piazza teaches (9f) and (9g). Note that (9a), (9b), (9c), (9e), and (9i) are identical to (1a), (1b), (1c), (2a), and (3d), respectively and are thus rejected for the same reasons; note further that there is no practical difference between (9f) and (9h) and that each is similar to but less limiting than (3c) thus both are rejected accordingly.
The combination of Welsh, Kay, and Clayton teaches
(9a), a riding board for a rider to ride upon, the riding board comprising: a riding platform for a rider to stand upon (see (1a)),
(9b), a front wheel axle including at least one front wheel (see (1b)),
(9c), a rear wheel axle including at least one rear wheel (see (1c)),
(9d), a rotatable steering platform adapted for the rider to step upon and to turn by pivoting a foot of the rider, the rotatable steering platform being rotationally coupled to one of the front wheel axle and the rear wheel axle defining a steerable axle such that the rider can turn the steerable axle by pivoting said foot (Welsh Paragraph 13: “According to a preferred embodiment, the wheel steering mechanism includes a pair of foot platforms for supporting a rider's feet. Steering linkage connects each foot platform to a set of wheels such that rotation of the foot platform steers the wheels.”).
(9e), a first bias mechanism which biases the rotatable steering platform into an upward position (see (2a)),
(9h), the second bias mechanism moves the steering platform into its center position (see (3c)), and
(9i), the lock automatically locks the rotatable steering platform to its straight-ahead steering position (see (3d)).
Piazza teaches
(9f), a second bias mechanism which biases the rotatable steering platform to a straight-ahead steering position (see (3c)), and
(9g), a lock which automatically locks the rotatable steering platform and the steerable axle in a straight-ahead steering position when the steering platform is in its upward position and the steering is in said straight-ahead steering position; whereby when a user steps off the riding board and picks the riding board up off of a ground surface: the first bias mechanism moves the rotatable steering platform to its upward position (Piazza Paragraph 6: “Thus when the skateboard rider removes his foot from the steering platform 32, the stressed spring 44 will tend to return the steering platform 32 to its normal unstressed orientation.”).
Regarding Claim 10, (2c) is identical and thus Claim 10 is rejected for the same reason.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I), in view of Kay (US 6,419,248 B1 I) and Clayton (US 20150238845 A1 I), and further in view of Itazu (US 20090038430 A1 I). Regarding Claim 5, the combination of Welsh, Kay, and Clayton teaches a riding board but does not teach a release mechanism.
Itazu teaches a release mechanism compris(ing) a wedge which moves downward when the rider steps on the rotatable platform, the wedge moving downward causing a first component to move away from locking engagement with a second component, the second component being rotationally coupled to said steerable axle (Figures 1 and 2, below; Paragraph 0060: “A tapered cone 37 that tilts the parking lock pawl 32 is provided at the rear end of the parking rod 33. The tapered cone 37 is pressed toward the parking gear 31 by a coil spring 38. The coil spring 38 is fitted on the exterior of the parking rod 33, and is received at one end of the parking rod 33 by a retaining ring 39 that is securely engaged with the parking rod 33.” and Paragraph 0085: “When the parking range P is selected, the manual valve 20 changes over to the "P" position, and the parking rod 33 of the parking device 30 is axially slid to engage the pawl tooth 32a of the parking lock pawl 32 with the parking gear 31. Thus, the output shaft 2 of the automatic transmission is locked to prevent rotation.”)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh, Kay, and Clayton to incorporate a release mechanism as taught by Itazu. Doing so would prevent unwanted rotation of the output shaft as recognized by Itazu (Paragraph 0085).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Itazu)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Itazu)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Baldauf (US 20180043236 A1 I). Regarding Claim 6, Welsh teaches a riding board but does not teach a steering limiter. Baldauf teaches an adjustable steering limiter that limits a turn angle of said steerable axle (Claim 2: "...an adjustable turning assembly connected to the hub end of the hangar; the adjustable turning assembly comprising at least one adjustable steering limiter; and the adjustable steering limiter configured to adjust the turning ratio of the [skateboard] truck.")
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh to incorporate a steering limiter as taught by Baldauf. Doing so would enable “adjust(ment) of the turning ratio of the truck” as recognized by Baldauf.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Bueno (US 3,771,811 A I). Regarding Claim 7, Welsh teaches a riding board but does not teach rear axle steering. Bueno teaches the riding board of Claim 1 wherein said steerable axle is said rear wheel axle (Figures 1-4, below; Paragraph 8: “The steering action is achieved without the use of hands or shifting of the occupant's body, by a mere turning of the right foot pressing on the pivotable rear platform.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh to incorporate a rear axle steering as taught by Bueno. Incorporating this feature would “make possible the steering of the coaster from straight line path (as shown in dotted lines in Fig. 3) [as] the [rider] turn(s) this latter as much as desired through the action of the right foot…simplifying the mastering of the coaster's use for unskilled [riders] as recognized by Bueno (Paragraph 3).


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Bueno)
Regarding Claim 8, Welsh teaches a riding board but does not teach a non-steerable front wheel. Bueno teaches the riding board of claim 7 wherein said front wheel axle is not steerable by a rider pivoting his front foot (Figures 1-4, above; Paragraph 8: “The steering action is achieved without the use of hands or shifting of the occupant's body, by a mere turning of the right foot pressing on the pivotable rear platform.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh to incorporate a non-steerable front wheel as taught by Bueno. Doing so would aid in “simplifying the mastering of the coaster's use for unskilled [riders] as recognized by Bueno (Paragraph 3).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Larson (US 20130206493 A1 I) and Middleton (US 20160107070 A1 I). Regarding Claim 11, Welsh teaches the first and eighth claim elements (hereafter (11a) and (11h), respectively) but does not teach the second through seventh claims (hereafter (11b), (11c), (11d), (11e), (11f), and (11g), respectively) and does not teach the ninth element, hereafter (11i). Larson teaches (11b), (11c), (11d), (11e), (11f), and (11g); Middleton teaches (11i). From a practical point of view, note that (11a) and (11h) are identical to (1a) and (1d) respectively and are rejected for the same reasons accordingly. Welsh teaches
(11a), a riding board for a rider to ride upon, the rider having a front foot and a rear foot, the riding board comprising a riding platform for a rider to stand upon (see (1a), above), and
(11h), a rotatable platform suitable for the rider to place his rear foot upon and rotate by pivoting said rear foot (see (1d), above).
Larson teaches
(11b), a front truck disposed on an underside of the riding platform,
(11c), a pair of front wheels mounted to the front truck,
(11d), a rear truck disposed on an underside of the riding platform, and 
(11e), a pair of rear wheels mounted to the rear truck (Larson Figure 2, below; Larson Paragraph 0036: “A truck assembly 22 is provided that supports the skateboard wheels 14a-b. A truck assembly 24 is provided that supports the skateboard wheels 14c-d. The skateboard deck 12 includes a deck top surface 34 and an opposing deck bottom surface 36.”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Larson)
(11f), an electric motor, and (11g), a battery electrically coupled to the electric motor, the electric motor providing motive force to propel the riding board forward (Paragraph 0036: “The electric motorized skateboard 10 includes a housing 26…The housing 26 is a protective structure that houses a controller 68 and battery 70. The electric motorized skateboard 10 further includes an electric motor 20. As will be discussed below, the electric motor 20 is configured in electrical communication with the first and second actuator assemblies 16, 18 and is powered by battery 70 through the controller 68.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh to incorporate a battery powered electric motor as taught by Larson. Doing so would prevent the need for the rider to use his/her foot for forward motion. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Middleton teaches
(11i), a steering coupling mechanism that rotationally couples the rotatable platform to the rear truck such that when the user pivots his rear foot in a clockwise direction, the rear truck turns in a counterclockwise direction (Paragraph 0006: “Further, optionally, one of the wheels is a rearward most steering wheel… such that when the riders weight is applied to either side of the vehicle the rearward most steering wheel will pivot to the opposite side of the lean causing said wheel to no longer be in line with the longitudinal orientation of the vehicle and front wheel....”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh and Larson to incorporate a steering coupling mechanism as taught by Middleton. Doing so would enable the board “to obtain higher speeds boards [which] feature larger size wheels placed in line” as recognized by Middleton (Paragraph 0003).
Regarding Claim 12, the combination of Welsh and Larson teaches a steering locking mechanism such that said rotatable platform can be selectively rotatably locked and unlocked, whereby the rider can selectively use the riding board as either an electric skateboard having front and rear trucks and exhibiting conventional skateboard steering when the steering lock mechanism is engaged, or as an electric steerable drift board exhibiting drift-type steering when the steering locking mechanism is disengaged (Larson Paragraph 0062: “The electric motor 20 may be quickly and seamlessly virtually-reconnected to accelerate or decelerate when sensed signals are received from the first and second actuator assemblies 16, 18. This is considered a "cruise" or neutral condition, allowing the electric motorized skateboard 10 to behave as if it does not have an electric motor 20 when no input is being received. This may result in the electric motorized skateboard 10 being able to roll for prolonged distances when already in motion, or to be pushed manually, behaving in the same manner as if were a non-motorized skateboard.”).
Regarding Claim 14, Welsh teaches both the first and second elements of the claim, hereafter (14a) and (14b), respectively. Welsh teaches (14a), a steering coupling mechanism [that] comprises a first spur gear coupled to the rotatable platform disposed beneath the rider platform, and (14b), a second spur gear coupled to the rear truck and disposed beneath the rider platform, the first spur gear meshed with the second spur gear (Welsh Figure 4, below; Welsh Paragraph 20: “Other steering linkage mechanisms are contemplated. For example any of several gearing systems can link foot platform 81 with wheels 72. A single foot platform could be linked to steer all of the wheels.”). It should be noted that “other steering linkage mechanisms” and “any of several gearing systems” would include meshed spur gears, as is well established in the art.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Welsh)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Larson (US 20130206493 A1 I) and Middleton (US 20160107070 A1 I) and further in view of Clayton (US 20150238845 A1 I). Regarding Claim 13, the combination of Welsh, Larson, and Middleton teaches a riding board but does not teach selective engagement/disengagement of the steering lock. 
Clayton teaches a steering locking mechanism [that] can be selectively engaged and disengaged by the rider while riding on the riding board (Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism…operable between a locked and an unlocked position based on a user's foot placement on the footplate assembly.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh, Larson, and Middleton to incorporate a selective-engagement steering lock mechanism as taught by Clayton. Doing so would “prevent the footplate assembly from rotating”, as recognized by Clayton (Paragraph 0007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Larson (US 20130206493 A1 I) and Middleton (US 20160107070 A1 I) and further in view of Baker (US 20020108796 A1 I). Regarding Claim 15, the combination of Welsh, Larson, and Middleton teaches a riding board but does not teach a shaft coupled to the rotatable platform and the first spur gear. Baker teaches the first spur gear coupled to the rotatable platform by a shaft having a polygonal cross-section, the shaft being rotationally coupled to the rotatable platform and extending downward therefrom and into a central hole in the first spur gear, the central hole having a polygonal shape which mates with the shaft such that the shaft rotating causes the first spur gear to rotate (Paragraph 0079: “A splined shaft 646 of the lower gear portion 642 is received within a grooved tube 648 of the upper gear portion 644 for mutual rotation….The tube 648 and shaft 646 extend through an opening 658 in the upper motor housing portion 654.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the riding board of Welsh, Larson, and Middleton to incorporate a non-round shaft as taught by Baker. Doing so would prevent the gear(s) from rotating on the shaft. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Claims 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US 5,236,208 A I) in view of Larson (US 20130206493 A1 I) and Clayton (US 20150238845 A1 I). Regarding Claim 16, the first, fourth, and fifth Claim elements (hereafter (16a), (16d), and (16e), respectively) are taught by Welsh, the second and third elements (hereafter (16b) and (16c) are taught by Larson, and the sixth element (hereafter (16f) is taught by Clayton.
Welsh teaches
(16a), a riding board for a rider to ride upon, the rider having a front foot and a rear foot, the riding board comprising a riding platform for a rider to place at least his front foot upon. From a practical point of view, (16a) is identical to (1a) and is accordingly rejected for the same reason. 
(16d), a rotatable platform suitable for the rider to place his rear foot upon and rotate by pivoting said rear foot. (16d) is identical to (1d) and is accordingly rejected for the same reason.
(16e), a steering coupling mechanism that rotationally couples the rotatable platform to the pair of rear wheels, the pair of rear wheels defining a steerable pair of rear wheels (Paragraph 13: “According to a preferred embodiment, the wheel steering mechanism includes a pair of foot platforms for supporting a rider's feet. Steering linkage connects each foot platform to a set of wheels such that rotation of the foot platform steers the wheels.”).
Larson teaches
 (16b), at least one front wheel disposed on an underside of the riding platform and (16c), a pair of rear wheels disposed on an underside of the riding platform  (Larson Figure 2, above; Paragraph 0036: “A truck assembly 22 is provided that supports the skateboard wheels 14a-b. A truck assembly 24 is provided that supports the skateboard wheels 14c-d. The skateboard deck 12 includes a deck top surface 34 and an opposing deck bottom surface 36.”).
Clayton teaches
(16e), a steering lock operable by the user while riding the riding board that selectively locks and unlocks the steerable pair of rear wheels from being steered by said rotatable platform (Paragraph 0007: “In one embodiment, the rotatable footplate system further comprises a locking mechanism for preventing the footplate assembly from rotating. The locking mechanism is operable between a locked and an unlocked position based on a user's foot placement on the footplate assembly.”).
Regarding Claim 18, the combination of Welsh, Larson, and Clayton teaches all four claim elements (hereafter (18a), (18b), (18c), and (18d). Welsh teaches
(18a), a steering coupling mechanism comprises first and second spur gears disposed beneath the riding platform, (18b), the first spur gear is rotationally coupled to the rotatable platform, (18c), the second spur gear is rotationally coupled to the rear wheels, and (18d), the first spur gear meshes with the second spur gear such that a clockwise rotation of the first spur gear produces a counterclockwise rotation of the second spur gear; whereby when the rider's rear foot is on the rotatable platform and the rider pivots his rear foot in the clockwise direction, the rear wheels steer in a counterclockwise direction (Welsh Paragraph 20: “Other steering linkage mechanisms are contemplated. For example any of several gearing systems can link foot platform 81 with wheels 72. A single foot platform could be linked to steer all of the wheels.”). It should be noted that “other steering linkage mechanisms” and “any of several gearing systems” would include meshed spur gears as is well established in the art.
Regarding Claim 19, the combination of Welsh, Larson, and Clayton teaches [that] the first and second spur gears have different pitch diameters, such that a first amount of rotation of the rotatable platform produces a second and different amount of rotation of the steerable pair of wheels (Welsh Paragraph 20: “The steering ratio between foot platform and wheels can be adjusted by changing pulley diameters or gear ratios to change the sensitivity of the steering.”).
Regarding Claim 20, the combination of Welsh, Larson, and Clayton teaches all three claim elements (hereafter (20a), (20b), and (20c), respectively). The combination of Welsh, Larson, and Clayton teaches
(20a), a battery and (20b), an electric motor selectively coupled to at least one of said wheels for selectively propelling the riding board (Larson Paragraph 0036: “The housing 26 is a protective structure that houses a controller 68 and battery 70.” and Larson Paragraph 0008: “The electric motorized skateboard further includes an electric motor in mechanical communication with at least one of the skateboard wheels. The electric motor has a variable electric motor output in response to a value of a motor input signal received from the controller.”).
 (20c), riding platform is sufficient large for an adult rider to either: a) place both is front foot and his rear foot on the riding platform without stepping on the rotatable platform and to ride the riding board as a skateboard, or b) place his front foot on the riding platform and his rear foot on the rotatable platform in order to directly steer the pair of rear wheels by rotating his rear foot (Larson Paragraph 0062: “Without sensor input of the sensed signals, the controller 68 may be programmed to simulate the electric motor 20 being virtually disengaged from the drive system to the wheel(s) 14…This is considered a "cruise" or neutral condition, allowing the electric motorized skateboard 10 to behave as if it does not have an electric motor 20 when no input is being received. This may result in the electric motorized skateboard 10 being able to roll for prolonged distances when already in motion, or to be pushed manually, behaving in the same manner as if were a non-motorized skateboard.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618